Citation Nr: 0334006	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  97-20 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(r)(2) based on a need for 
regular aid and attendance and for a higher level of care.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 1996 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran is in receipt of an 
evaluation of 100 percent and, also, special monthly 
compensation under multiple provisions of law, including for 
loss of bladder and bowel control and based on a need for 
regular aid and attendance.  His claim for special monthly 
compensation based on a need for regular aid and attendance 
and a higher level of care was denied by the RO, and he has 
appealed that determination to the Board.

The Board notes further that the veteran, through his 
representative, has withdrawn his appeal on the issues of 
entitlement to a compensable evaluation for impotence and to 
an evaluation in excess of 60 percent for loss of bladder 
control secondary to conus medullaris tumor.  The remaining 
issue on appeal is as stated on the first page of this 
decision.


FINDINGS OF FACT

1.  The veteran needs a higher level of care than is required 
to establish entitlement to the regular aid and attendance 
allowance and, in the absence of the provision of such higher 
level of care, he would require hospitalization, nursing home 
care, or other residential institutional care.

2.  The veteran's wife has been providing him with personal 
health care services, to include assistance with bladder 
catheterization.

3.  There is no credible evidence of record that the 
veteran's wife has been providing him with personal health 
care services under the regular supervision of a licensed 
health-care professional.

4.  There is no credible evidence of record that the 
veteran's wife in performing personal health-care services 
for the veteran is following a regimen of personal health-
care services prescribed by a health-care professional and 
that the health-care professional consults with her at least 
once each month to monitor the prescribed regimen.


CONCLUSION OF LAW

Entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(r)(2) based on a need for 
regular aid and attendance and for a higher level of care is 
not warranted.  38 U.S.C.A. §§ 1114(r)(2), 5107 (West 2002); 
38 C.F.R. § 3.352(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
a statement received at the Board in October 2003, the 
veteran's representative explicitly waived any notice under 
the VCAA as required by the holding of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

A statute provides that, if any veteran who is otherwise 
entitled to compensation authorized under 38 U.S.C.A. 
§ 1114(o) is in need of regular aid and attendance and is 
need of a higher level of care, such veteran shall be paid a 
monthly aid and attendance allowance (special monthly 
compensation) at a higher rate, if the Secretary finds that 
the veteran, in the absence of the provision of such care, 
would require hospitalization, nursing home care, or other 
residential institutional care.  Need for a higher level of 
care shall be considered to be need for personal health-care 
services provided on a daily basis in the veteran's home by a 
person who is licensed to provide such services or who 
provides such services under the regular supervision of a 
licensed health-care professional.  The existence of the need 
for such care shall be determined by a physician employed by 
VA.  See 38 U.S.C.A. § 1114(r)(2) (West 2002).

The Board notes that the veteran is in receipt of special 
monthly compensation under 38 U.S.C.A. § 1114(o) (West 2002) 
on account of paraplegia with loss of use of both legs and 
loss of anal and bladder sphincter control.  He is thus 
basically eligible for special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(r)(2) (West 2002).

38 C.F.R. § 3.352(b) (2003), a regulation pertaining to the 
basic criteria for a higher level aid and attendance 
allowance, provides that:
(1) A veteran is entitled to the higher level aid and 
attendance allowance authorized by 38 C.F.R. § 3.350(h) in 
lieu of the regular aid and attendance allowance when all of 
the following conditions are met:
    (i) The veteran is entitled to the compensation 
authorized under 38 U.S.C. 1114(o), or the maximum rate of 
compensation authorized under 38 U.S.C. 1114(p).
    (ii) The veteran meets the requirements for entitlement 
to the regular aid and attendance allowance in 38 C.F.R. 
§ 3.352 (a).
    (iii) The veteran needs a "higher level of care" (as 
defined in paragraph (b)(2) of this section) than is required 
to establish entitlement to the regular aid and attendance 
allowance, and in the absence of the provision of such higher 
level of care the veteran would require hospitalization, 
nursing home care, or other residential institutional care.
    (2) Need for a higher level of care shall be considered 
to be need for personal health-care services provided on a 
daily basis in the veteran's home by a person who is licensed 
to provide such services or who provides such services under 
the regular supervision of a licensed health-care 
professional.  Personal health-care services include (but are 
not limited to) such services as physical therapy, 
administration of injections, placement of indwelling 
catheters, and the changing of sterile dressings, or like 
functions which require professional health-care training or 
the regular supervision of a trained health-care professional 
to perform.  A licensed health-care professional includes 
(but is not limited to) a doctor of medicine or osteopathy, a 
registered nurse, a licensed practical nurse, or a physical 
therapist licensed to practice by a State or political 
subdivision thereof.
    (3) The term "under the regular supervision of a 
licensed health-care professional", as used in paragraph 
(b)(2) of this section, means that an unlicensed person 
performing personal health-care services is following a 
regimen of personal health-care services prescribed by a 
health-care professional, and that the health-care 
professional consults with the unlicensed person providing 
the health-care services at least once each month to monitor 
the prescribed regimen.  The consultation need not be in 
person; a telephone call will suffice.
    (4) A person performing personal health-care services who 
is a relative or other member of the veteran's household is 
not exempted from the requirement that he or she be a 
licensed health-care professional or be providing such care 
under the regular supervision of a licensed health-care 
professional.
    (5) The provisions of paragraph (b) of this section are 
to be 
strictly construed.  The higher level aid-and-attendance 
allowance is to 
be granted only when the veteran's need is clearly 
established and the 
amount of services required by the veteran on a daily basis 
is substantial.

38 C.F.R. § 3.352(c) (2003) provides that the performance of 
the necessary aid and attendance service by a relative of the 
beneficiary or other member of his or her household will not 
prevent the granting of the additional allowance.

In the veteran's case, at a VA aid and attendance examination 
in March 2000, the examining physician made the following the 
findings: the veteran had paralysis of both legs, neurogenic 
bowel and bladder, a colostomy, and memory loss; he had 
severe pain with movement or manipulation of his legs; he was 
unable to change position when lying in bed; he was unable to 
catheterize himself or to do his own bowel program; his wife 
was certified in bowel/bladder care and spinal massage 
manipulation therapy; she dispensed the veteran's numerous 
daily medications; and she attended to all of his needs.  The 
diagnosis was spinal cord lipoma.

In an August 2001 letter, the Acting Chief of the Medical 
Administration Service of the VA Tennessee Valley Healthcare 
System notified the veteran's wife that she was authorized to 
provide bowel and bladder services to the veteran for the 
period July 2001 to July 2002 and that a payment to her of up 
to $34.50 every other day was authorized.

In a statement received in October 2003, the veteran's wife 
stated as follows: she rubbed and massaged the veteran's 
spinal area 2 or 3 times per day to attempt to relieve his 
severe pain; the veteran was unable to empty his bowels 
without her assistance; the veteran had to self-catheterize 
his bladder up to 8 times in a 24 hour period and needed her 
assistance in doing so; as he would be unable to do so due to 
memory loss, she dispensed 13 prescribed medications to him 
at various times of the day; she had been trained in bowel 
and bladder care and spinal manipulation and massage 
techniques; and she also monitored the veteran's temperature, 
pulse, and blood pressure.

Upon consideration of the evidence of record, the Board finds 
that the veteran needs a higher level of care than is 
required to establish entitlement to the regular aid and 
attendance allowance and that, in the absence of the 
provision of such higher level of care, the veteran would 
require hospitalization, nursing home care, or other 
residential institutional care.  The Board also finds that 
the veteran's wife has been providing him with personal 
health care services, to include assistance with bladder 
catheterization.  However, there is no evidence of record 
that the veteran's wife has been providing him with personal 
health care services under the regular supervision of a 
licensed health-care professional.  There is likewise no 
evidence of record that the veteran's wife in performing 
personal health-care services for the veteran is following a 
regimen of personal health-care services prescribed by a 
health-care professional and that the health-care 
professional consults with her at least once each month to 
monitor the prescribed regimen.  As noted above, a person 
performing personal health-care services who is a relative or 
other member of the veteran's household is not exempted from 
the requirement that he or she be a licensed health-care 
professional or be providing such care under the regular 
supervision of a licensed health-care professional and this 
provision is to be strictly construed.  See 38 C.F.R. 
§ 3.352(b)(4)(5) (2003).  For that reason, the veteran's 
claim on appeal must be denied at this time. 

The Board points out to the appellant and his wife that his 
claim on appeal may be reopened by submission to the RO of 
new and material evidence that all requirements in law and 
regulation for the benefit sought have been met.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(r)(2) based on a need for 
regular aid and attendance and for a higher level of care is 
denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



